UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                            No. 98-4805

DWAYNE GRANT, a/k/a "G",
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
David C. Norton, District Judge.
(CR-98-336)

Submitted: August 31, 1999

Decided: September 27, 1999

Before ERVIN,* WILLIAMS, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

David A. Bornhorst, North Charleston, South Carolina, for Appellant.
Miller Williams Shealy, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, South Carolina, for Appellee.
_________________________________________________________________

*Judge Ervin participated in the consideration of this case but died
prior to the time the decision was filed. The decision is filed by a quorum
of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Dwayne Grant appeals his conviction entered on his guilty plea to
a conspiracy to possess with intent to distribute crack cocaine in vio-
lation of 21 U.S.C. § 846 (1994). Grant noted a timely appeal and his
attorney filed a brief pursuant to Anders v. California, 386 U.S. 738,
744 (1967), in which he represents that there are no arguable issues
of merit in this appeal. Nonetheless, in his brief, counsel addressed
the possibility that the district court erred in calculating Grant's Crim-
inal History Category under the U.S. Sentencing Guidelines and sug-
gests that the record reflects that the district court sustained counsel's
objection to the calculation. The time for filing a supplemental brief
has passed and Grant has not done so, despite receiving an extension
of time in which to do so. Grant's second request for an extension of
time in which to file his supplemental brief is denied. Finding no
merit to counsel's claims of error, and discovering no other reversible
error in our review of the record, we affirm the conviction and sen-
tence.

Grant's counsel suggests that the district court erred by assigning
one criminal history point for each of two misdemeanor convictions.
To give due deference to a district court's application of the Sentenc-
ing Guidelines, this Court reviews factual determinations for clear
error and legal questions de novo. See United States v. Blake, 81 F.3d
498, 503 (4th Cir. 1996). Employing this standard, we find that there
was no error in the district court's calculation of Grant's Criminal
History Category. Similarly, counsel's claim that the district court
sustained Grant's objection to the calculation is not borne out by the
sentencing transcript or the record on appeal. There is no merit to
either of the suggestions of error raised in this appeal.

As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible

                     2
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by the client to do so,
counsel should prepare a timely petition for writ of certiorari, unless
counsel believes that such a petition would be frivolous. In that case,
counsel may move in this court for leave to withdraw from represen-
tation. Counsel's motion must state that a copy thereof was served on
the client.

Grant's conviction and sentence are affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    3